Title: To Thomas Jefferson from John Banister, 20 February 1781
From: Banister, John
To: Jefferson, Thomas



Dear Sir
20 Feby. 1781

I am happy in having anticipated your order respecting the Arms, having before directed the Captains to collect every effective Fire lock in the County to a proper Place on the Road leading to Taylor’s Ferry, but I fear when the best endeavours are used few will be the Number, as this collection has repeatedly been made to arm the continental Soldiers sent from hence, and I cannot help observing how unjust it is in Congress not to assist us with Arms when we have  to contend singly with the greatest part of the british Army. The Men of this and all the Counties between this Place and the Enemy are highly animated in their Country’s Cause and I am convinced would turn out to a man if they Could be armed. I got information yesterday of about Sixty Muskets that were sent by Elliot to be repaired, but finding nothing has been done I have ordered them into other hands; as soon as they are repaired and those collected from the People you shall be informed of the Number. Convinced of the impossibility of collecting the Beef tax in this County I have agreed to accept of the People the same quantity of Pork which is more advantageous to the publick and less difficult for the individual.
You will pardon me for suggesting that now is the time to strike a blow on the british Army, and that the thing should be rendered as certain as Numbers can make it. The hotspur Cornwallis is followed by a number of Savages from the Creeks. Judge what distress the poor defenceless inhabitants must experience as they pass thro’ their Country. I am dear Sir with perfect esteem your mo obedt. & mo. hble. Servant,

J Banister

